TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00683-CV


Heather Alford Bell, Appellant

v.

Bobby Jack Bell, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
NO. A-96-0418-F, HONORABLE RAE LEIFESTE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	On October 12, 2002, appellant Heather Bell filed a notice of appeal stating that she
was appealing the district court's order modifying the parent-child relationship signed on July 26,
2002.  The notice of appeal also states that the district court made findings of fact and conclusions
of law on September 19, 2002.  The clerk's and reporter's records were due to be filed in this Court
in November 2002.  On March 3, 2003, this Court's clerk's office sent notices requesting the status
of the clerk's and reporter's records which were overdue as well as the status of the appellate fees
which were unpaid.  No response has been received.
	On April 10, 2003, this Court sent a letter to the parties requesting a status report
regarding this appeal.  The letter informed the parties that neither a clerk's record nor a reporter's
record from the underlying district court cause had been filed in this Court and further that the
appellate fees remained unpaid.  Further, the letter provided appellant and any other party desiring
to continue the appeal an opportunity to respond to the letter by Friday, April 25, 2003, and show
why this appeal should not be dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b).
	To date, no response has been filed, the appellate fees remain unpaid and neither a
clerk's record nor a reporter's record has been filed in this Court from the underlying district court
cause.  We dismiss the appeal for want of prosecution.


  
					Mack Kidd, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed for Want of Prosecution
Filed:   May 15, 2003